DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,22,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberland et al.(WO 2017136930; 08/17/2017) and Harrison et al.(USAN 20090054237; 02/26/2009). Chamberland et al. at claim 1 teach phytosanitary composition for treating plant infection comprising Chelidonium majus root(plant stimulant, nutrient). Chamberland et al. at claims 7,8 teach that the phytosanitary composition can further comprise one of many  antifungals including tavaborole. Chamberland et al. at page 11 lines 6-21 teach that the phytosanitary composition to be administered to soil and plants. Chamberland et al. at abstract teach the phytosanitary composition increases crop yield. Chamberland and instant claims teach application of composition to plants; therefore like instant invention Chamberland’s invention would naturally prolonged shelf life of harvested plants and plant parts since Chamberland and instant claims allows the application of the phytosanitary composition to plants. Chamberland et al. do not explicitly teach applying a composition comprising tavaborole to plants. However, Chamberland et al. do suggest applying a composition comprising tavaborole to plants since Chamberland teach a list of antifungals which include tavaborole making it obvious to select tavaborole from the list. Chamberland’s tavaborole compound has a flouro atom in place of a chloro. An Artisan in the field would have expected exchanging halogen atoms would not alter compound efficacy since flouro and chloro atoms are atoms of the halogen family having similar physical and chemical properties. Thus it would have been obvious to an Artisan to have modified the tavabrole of Chamberland to swipe “F” for “Cl”  Chamberland et al. do not teach several applications of the antifungal composition. However, Harrison  et al. at paragraph 13 teach that  multiple applications of actives(fungicides) to plants to obtain desired crop.  Thus it would have obvious to modify the invention of Chamberland to include multiple applications of the antifungal composition to crops/plants since Harrison et al. teach that more than one application of the antifungal composition might be needed to obtained the desired crop. 


Claims 21,22,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobbio et al.(US 20140259230; 09/11/2014) and Harrison et al.(USAN 20090054237; 02/26/2009). Bobbio et al. teach a method of controlling phytopathogenic disease on desired plants or propagation material thereof which comprises applying a composition comprising a compound of formula (Ic): “


    PNG
    media_image1.png
    696
    506
    media_image1.png
    Greyscale
”
to the plants or propagation material. The compound of formula Ic where R7 is the halogen chloro; X is CH2 and R is H reads on tavaborole which reads on instant compound of formula Ia. Bobbio et al. at paragraph 140 teach that the composition can comprise fertilizers, nutrients which are considered plant stimulants. Bobbio et al. at paragraph 140 teach that the composition is administered to the crop by spraying. Bobbio et al. at paragraph 43 teach that the composition can be applied as a seed treatment. Bobbio et al. at paragraph 44 teach that the composition is applied to plants to increase yield. Bobbio and instant claims teach application of composition to plants; therefore like instant invention Bobbio’s invention would naturally prolonged shelf life of harvested plants and plant parts since Bobbio and instant claims allows the application of the composition to plants. Bobbio et al. do not explicitly teach applying a composition comprising tavaborole to plants. However, Bobbio et al. do suggest applying a composition comprising instant compound of formula I where Y is chlorine to plants since Bobbio teach a compound of formula (Ic) which include compound of formula I where Y is chlorine renders it obvious to select compound of formula I where Y is chlorine from compound of formula (Ic) from the Bobbio pantent. Bobbio et al. do not teach several applications of the antifungal composition. However, Harrison  et al. at paragraph 13 teach that  multiple applications of actives(fungicides) to plants to obtain desired crop.  Thus it would have obvious to modify the invention of Bobbio to include multiple applications of the antifungal composition to crops/plants since Harrison et al. teach that more than one application of the antifungal composition might be needed to obtained the desired crop. 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Benkovic et al.(USPN 10085452; 10/02/2018).  



The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Benkovic et al. teach an invention comprising

    PNG
    media_image2.png
    270
    394
    media_image2.png
    Greyscale


to be employed in agrochemical application such as foliage and seed treatment. Benkovic et al. do not exemplify the compound of formula I in combination with a plant stimulant as is recited in claims 21-22. However, Benkovic et al. at claims 1,8,9,10,14,19 do suggest combining compound of formula I with other actives and water-based diluents. The other actives as well as water-based diluent in Benkovic et al.’s claims reads on plant stimulates in the instant claims. Thus as a whole Benkovic et al. renders instant claims 21-22 obvious.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Benkovic et al.(USPN 9737075; 08/22/2017).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Benkovic et al. teach an invention comprising
Benkovic et al. teach an invention comprising “

    PNG
    media_image3.png
    188
    336
    media_image3.png
    Greyscale
”

    PNG
    media_image2.png
    270
    394
    media_image2.png
    Greyscale


to be employed in agrochemical application such as foliage and soil treatment. Benkovic et al. do not exemplify the compound of formula I in combination with a plant stimulant as is recited in claims 21-22. However, Benkovic et al. at claims 4,11,12 do suggest combining compound of formula I with other actives and water-based diluents. The other actives as well as water-based diluent in Benkovic et al.’s claims reads on plant stimulates in the instant claims. Thus as a whole Benkovic et al. renders instant claims 21-22 obvious.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21,22 is/are rejected under 35 U.S.C. 103 as being obvious over USAN Aubrey et al. (USAN 20200385409; 12/10/2020 using Provisional Application 62593226; 11/30/2017).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). USAN application teach an invention comprising
 “

    PNG
    media_image4.png
    669
    756
    media_image4.png
    Greyscale
”
to be applied to soil, foliage, seed, etc.

Aubrey et al.  do not specifically teach combinations of the compound of formula I with a plant stimulant. However, Aubrey et al. at claims teach combining compounds of formula Ib and Ic with surfactants. The nonionic surfactants taught in Aubrey’s claims read on plant stimulates in the instant claims. Thus as a whole Aubrey claims renders instant claims obvious. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21,22 is/are rejected under 35 U.S.C. 103 as being obvious over Liu et al.(USAN 20190159457; 11/30/2018 using Provisional Application 62893220; 11/30/2017).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

USAN ‘457 teach an invention comprising
 “

    PNG
    media_image5.png
    435
    693
    media_image5.png
    Greyscale
”

to be employed in agrochemical application such as plant and seed treatment. Liu et al. combines the compound of formula I with a plant stimulant in claims while Liu et al. combines compound of formula I and carrier. Carrier in Liu et al.  claims reads on plant stimulates in the instant claims. Thus as a whole Liu et al.  renders in claims obvious. The intended use recited in the Liu et al. (soil, seed, foliage application) is embraced the instant method claims rendering the instant method claims obvious


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4,11,12 of U.S. Patent No. 9737075. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and USPN ‘075 make claim to a similar invention.  USPN make claim to an invention comprising
USPN make claim to an invention comprising “

    PNG
    media_image3.png
    188
    336
    media_image3.png
    Greyscale
”
to be employed in agrochemical application such as foliage and soil treatment. Instant application combines the compound of formula I with a plant stimulant in claims while USPN  combines compound of formula I with other actives and water-based diluents in  the claims. Other actives as well as water-based diluent in USPN claims reads on plant stimulates in the instant claims. Thus as a whole USPN claims renders in claims obvious. The difference is drawn to the statutory subject being claimed. Instant claims are drawn to method claims while USPN claims are drawn to composition reciting intended use. The intended use recited in the USPN claims(soil, seed, foliage application) is embraced the instant method claims rendering the instant method claims obvious. 

Claims 21,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8-10,14,19 of U.S. Patent No. 10085452. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and USPN ‘452 make claim to a similar invention.  USPN make claim to an invention comprising
USPN make claim to an invention comprising

    PNG
    media_image2.png
    270
    394
    media_image2.png
    Greyscale


to be employed in agrochemical application such as foliage and seed treatment. Instant application combines the compound of formula I with a plant stimulant in claims while USPN  combines compound of formula I with other actives and water-based diluents in  the claims. Other actives as well as water-based diluent in USPN claims reads on plant stimulates in the instant claims. Thus as a whole USPN claims renders in claims obvious. The difference is drawn to the statutory subject being claimed. Instant claims are drawn to method claims while USPN claims are drawn to composition reciting intended use. The intended use recited in the USPN claims(soil, seed, foliage application) is embraced the instant method claims rendering the instant method claims obvious. 

Claims 21,22,25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21 of copending Application No. 17150809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and USAN ‘809 make claim to a similar invention.  USAN application make claim to an invention comprising

    PNG
    media_image6.png
    84
    173
    media_image6.png
    Greyscale
to be employed in agrochemical application such as seed treatment. Instant application combines the compound of formula I with a plant stimulant in claims while USAN ‘809 combines compound of formula I with other actives, surface active agent and/or carrier in  the claims. Other actives, surface active agent and/or carrier in USAN ‘809 claims reads on plant stimulates in the instant claims. Thus as a whole USAN ‘809 claims renders in claims obvious. The difference is drawn to the statutory subject being claimed. Instant claims are drawn to method claims while USAN ‘809 claims are drawn to composition reciting intended use. The intended use recited in the USAN ‘809 claims(soil, seed, foliage application) is embraced the instant method claims rendering the instant method claims obvious. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21,22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,25,26 of copending Application No. 15/733157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and USAN ‘157 make claim to a similar invention.  USAN application make claim to an invention comprising
 “

    PNG
    media_image4.png
    669
    756
    media_image4.png
    Greyscale
”
to be applied to soil, foliage, seed, etc.
Instant application combines the compound of formula I with a plant stimulant in claims while USAN ‘157 combines compounds of formula Ib and Ic with surfactants in  the claims. The nonionic surfactants in USAN ‘157 claims reads on plant stimulates in the instant claims. Thus as a whole USAN ‘157 claims renders in claims obvious. The difference is drawn to the statutory subject being claimed. Instant claims are drawn to method claims while USAN ‘157  claims are drawn to composition reciting intended use. The intended use recited in the USAN ‘157 claims(soil, seed, foliage application) is embraced the instant method claims rendering the instant method claims obvious. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21,22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,11,22 of copending Application No. 16205416 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and USAN ‘416 make claim to a similar invention.  USAN application make claim to an invention comprising
 “

    PNG
    media_image5.png
    435
    693
    media_image5.png
    Greyscale
”

to be employed in agrochemical application such as plant and seed treatment. Instant application combines the compound of formula I with a plant stimulant in claims while USAN ‘416 combines compound of formula I carrier in  the claims. Carrier in USAN ‘416 claims reads on plant stimulates in the instant claims. Thus as a whole USAN ‘416 claims renders in claims obvious. The difference is drawn to the statutory subject being claimed. Instant claims are drawn to method claims while USAN ‘416   claims are drawn to composition reciting intended use. The intended use recited in the USAN ‘416 claims(soil, seed, foliage application) is embraced the instant method claims rendering the instant method claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
The term “immediately before flowering stage of plant growth” in claim 27 is a relative term which renders the claim indefinite. The term “immediately before” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616